Citation Nr: 0924063	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for accrued benefits purposes.  

3.  Entitlement to service connection for leg disability for 
accrued benefits purposes.  

4.  Entitlement to service connection for a kidney disorder 
for accrued benefits purposes.  

5.  Entitlement to service connection for a heart disability 
for accrued benefits purposes.  

6.  Entitlement to service connection for a back disability 
for accrued benefits purposes.  

7.  Entitlement to service connection for a lung disability 
for accrued benefits purposes.  

8.  Entitlement to service connection for skin tags for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. L.T.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
July 1971, which included service in the Republic of Vietnam.  
The record also shows that the Veteran served in the Navy 
reserves from January 1969 to November 1969.  He died in May 
2004.  The RO has indicated that the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appellant was afforded a Board hearing in November 2008.  
At that hearing the appellant formally withdrew her appeal of 
a claim of service connection for exposure to mustard gas for 
accrued benefits purposes.  As a consequence, that issue is 
no longer on appeal.  38 C.F.R. § 20.204 (2008).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the award 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include (1) a statement of the disabilities, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  Review of 
the record reveals that the appellant has not been notified 
in a manner consistent with the Hupp requirements.  The Board 
will therefore remand this case in order to ensure that the 
appellant receives the due process to which she is entitled.  

As noted above, the RO has determined that the appellant is 
the Veteran's widow.  While the record contains evidence of 
the appellant's pervious marriage and divorce, and of the 
Veteran's previous divorce, the Board did not find a copy of 
a marriage certificate showing the appellant's marriage to 
the Veteran.  On remand, the agency of original jurisdiction 
(AOJ) should ensure that a copy of the appellant's 
certificate of marriage to the Veteran is made a part of the 
record.  

The Veteran's pre-induction physical examination contains a 
notation that the Veteran had asthma "by [history] only."  
A February 1970 entry in the Veteran's Army medical record 
notes that the Veteran stated that he had asthma, and that he 
had been discharged from the Navy because of it.  The 
available service treatment records (STRs) appear to contain 
no records related to the Veteran's brief Navy service in 
1969.  On remand, the AOJ will be asked to obtain any STRs 
related to the Veteran's Navy service.  

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to 
provide.  See also See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA notice must specifically include 
(1) a statement regarding the Veteran's 
status at the time of his death with 
respect to whether he had any service-
connected disabilities; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on any previously 
service-connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on any disability not yet 
service connected, in this case, the 
seven disabilities captioned above for 
which the Veteran had claimed service 
connection prior to his death.  Hupp, 
supra at 352-53.  

2.  The appellant should be asked to 
supplement the record with any of her 
husband's military personnel and/or 
service treatment records (STRs) that she 
may have in her possession.  She should 
also be asked to provide proof of 
marriage to the Veteran.  

3.  The AOJ should take whatever steps 
are necessary to obtain any medical and 
personnel records related to the 
Veteran's Navy service from January 11, 
1969, to November 25, 1969.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  




